United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-4130
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Latayo Raymond Clark,                    *
                                         *    [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: August 7, 2003
                              Filed: August 14, 2003
                                   ___________

Before BOWMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.


       In this direct criminal appeal, Clark challenges the sentence the district court1
imposed after he pleaded guilty to conspiring to distribute, and to possess with intent
to distribute, 50 grams or more of a substance containing cocaine base, in violation
of 21 U.S.C. §§ 841(a)(1), (b)(1), 846. The district court sentenced Clark to 120
months imprisonment and 5 years supervised release. On appeal, Clark’s counsel has


      1
       The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
moved to withdraw under Anders v. California, 386 U.S. 738 (1967), arguing that the
district court erred in denying Clark’s motion for a downward departure.

       The district court’s decision not to grant the downward departure was clearly
discretionary; thus, the decision is unreviewable. See United States v. VanHouten,
307 F.3d 693, 696 (8th Cir. 2002) (discretionary decision not to depart from
Guidelines is unreviewable on appeal absent unconstitutional motive, unless district
court erroneously concluded it lacked authority to depart).

      Following careful review of the record, we find no other nonfrivolous issues.
See Penson v. Ohio, 488 U.S. 75, 80 (1988). Accordingly, the judgment is affirmed.
We also deny Clark’s pending motion and grant counsel’s motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-